DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 21-40		Pending
Claims 1-20		Cancelled (see Interview Summary)
Prior Art Reference:
Ernst et al.		US 7,934,895 B2

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “29” on Figure 6 (see ¶ [0038] in Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23, 25, 30, 32, 37, and 39 are objected to because of the following informalities:  preamble states, “the method of…”; Examiner believes they should state, “the anchor of…”.  Appropriate correction is required.
Claims 24 and 31 are objected to because of the following informalities:  preamble states, “the metal steed stud anchor of…”; Examiner believes they should state, “the anchor of…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 22-23, 29-30, and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-28, 31-35, and 28-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst et al. (US 7,934,895 B2).

Regarding claim 21, Ernst discloses a metal steel stud anchor (abstract) for use with a steel stud (2; col. 5, line 22) comprising a head (14), a shaft (12) and a pointed tip (16):
wherein the shaft (12) is conically shaped (fig. 1) and extends from the head (14) to the pointed tip (16), with the shaft (12) having a top grooved zone (64) adjacent to the head (14) and a threaded portion (19, 21, 23) adjacent to the grooved zone (64) and extending to the pointed tip (16), said threaded portion (19, 21, 23) having threads for forming a comma shaped opening (fig. 4) in the steel stud (2; col. 5, line 22) as the anchor (10) is screwed through the steel stud (2; col. 5, line 22), such that the opening (fig. 4) is wider at one end and is slightly elongated to one side at an opposing end (fig. 4), wherein the shaft (12) diameter has a non-linear progression along the length of the shaft (12). 

Regarding claim 24, Ernst discloses the metal steed stud anchor of claim 21, wherein the threaded portion (19, 21, 23) has an auger zone (22) proximal to the tip (16) having threads (23, 23’, 23”) for stretching a hole (fig. 4) in the steel stud (2; col. 5, line 22) and for pushing debris out of the way as the fastener is inserted through the steel stud (2; col. 5, line 22) and has a wedge zone (20) proximal to the auger zone (22) for further enlarging a hole (fig. 4) in the steel stud (2; col. 5, line 22) and having threads (19) for forming an increasing rim (fig. 4) around the hole (fig. 4) in the steel stud (2; col. 5, line 22) formed from the steel stud material to wedge the anchor (10) in the steel stud (2; col. 5, line 22) and prevent it from jumping over threads of the threaded shaft (12) so it does not strip the steel stud anchor (10). 

Regarding claim 25, Ernst discloses the method of claim 21, wherein the steel stud anchor (10) is made of zinc or a zinc alloy (col. 7, lines 35-40). 

Regarding claim 26, Ernst discloses the anchor of claim 21, wherein a maximum thread height (19) occurs adjacent (fig. 1) to the top grooved zone (64). 

Regarding claim 27, Ernst discloses the anchor of claim 21, wherein at a location of maximum thread height (19), the threads (19) are from about 1/16” thick to about 3/16” thick (col. 20, line 38). 

Regarding claim 28, Ernst discloses a metal steel stud anchor (abstract) for use with a steel stud (2; col. 5, line 22) comprising a head (14), a shaft (12) and a pointed tip (16):
wherein the shaft (12) is conically shaped (fig. 1) and extends from the head (14) to the pointed tip (16), with the shaft (12) having a top grooved zone (64) adjacent to the head (14) and a threaded portion (19, 21, 23) adjacent to the grooved zone (64) and extending to the pointed tip (16), said threaded portion (19, 21, 23) having threads for forming a comma shaped opening (fig. 4) in the steel stud (2; col. 5, line 22) as the anchor (10) is screwed through the steel stud (2; col. 5, line 22), such that the opening (fig. 4) is wider at one end and is slightly elongated to one side at an opposing end (fig. 4), wherein the shaft (12) diameter has a non-linear progression along the length of the shaft (12), and wherein the shaft (12) has a concave curved profile (fig. 1). 

Regarding claim 31, Ernst discloses the metal steed stud anchor of claim 28, wherein the threaded portion (19, 21, 23) has an auger zone (22) proximal to the tip (16) having threads (23, 23’, 23”) for stretching a hole (fig. 4) in the steel stud (2; col. 5, line 22) and for pushing debris out of the way as the fastener is inserted through the steel stud (2; col. 5, line 22) and has a wedge zone (20) proximal to the auger zone (22) for further enlarging a hole (fig. 4) in the steel stud (2; col. 5, line 22) and having threads (19) for forming an increasing rim (fig. 4) around the hole (fig. 4) in the steel stud (2; col. 5, line 22) formed from the steel stud material to wedge the anchor (10) in the steel stud (2; col. 5, line 22) and prevent it from jumping over threads of the threaded shaft (12) so it does not strip the steel stud anchor (10).

Regarding claim 32, Ernst discloses the method of claim 28, wherein the steel stud anchor (10) is made of zinc or a zinc alloy (col. 7, lines 35-40).

Regarding claim 33, Ernst discloses the anchor of claim 28, wherein a maximum thread height (19) occurs adjacent (fig. 1) to the top grooved zone (64).

Regarding claim 34, Ernst discloses the anchor of claim 28, wherein at a location of maximum thread height (19), the threads (19) are from about 1/16” thick to about 3/16” thick (col. 20, line 38).

Regarding claim 35, Ernst discloses a metal steel stud anchor (abstract) for use with a steel stud (2; col. 5, line 22) comprising a head (14), a shaft (12) and a pointed tip (16):
wherein the shaft (12) is conically shaped (fig. 1) and extends from the head (14) to the pointed tip (16), with the shaft (12) having a top grooved zone (64) adjacent to the head (14) and a threaded portion (19, 21, 23) adjacent to the grooved zone (64) and extending to the pointed tip (16), said threaded portion (19, 21, 23) having threads for forming an increasing rim (fig. 4) around a hole (fig. 4) in the steel stud (2; col. 5, line 22), said increasing rim (fig. 4) formed by the folding of the steel stud (2; col. 5, line 22) material to wedge the anchor (10) in the steel stud (2; col. 5, line 22) and prevent the steel stud (2; col. 5, line 22) from jumping over threads of the threaded portion (19, 21, 23) so it does not strip the steel stud anchor (10), wherein the shaft (12) diameter has a non-linear progression along the length of the shaft (12) and wherein the hole (fig. 4) in the steel stud (2; col. 5, line 22) is made with the pointed tip (16) of the anchor (10). 

Regarding claim 38, Ernst discloses the anchor of claim 35, wherein the shaft (12) has a concave curved profile (fig. 1). 

Regarding claim 39, Ernst discloses the method of claim 35, wherein the steel stud anchor (10) is made of zinc or a zinc alloy (col. 7, lines 35-40). 

Regarding claim 40, Ernst discloses the anchor of claim 35, wherein a maximum thread height (19) occurs adjacent (fig. 1) to the top grooved zone (64) and wherein at the maximum thread height (19), the threads (19) are from about 1/16” thick to about 3/16” thick (col. 20, line 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd